TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00113-CV


Nicholas Felman, Appellant

v.

Malena McGowan, Appellee




FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
NO. C-1-CV-09-013640, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Nicholas Felman's brief was due in this Court on May 26, 2010.  On
June 15, 2010, the Clerk of this Court sent notice to appellant that his brief was overdue and that
his appeal would be dismissed for want of prosecution if he did not respond to this Court by
June 25, 2010.  To date, appellant has not responded to this Court's notice.  Accordingly, we dismiss
the appeal for want of prosecution.  Tex. R. App. P. 42.3(b), (c).

						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   August 12, 2010